Citation Nr: 1456530	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for sleep disturbance, including obstructive sleep apnea.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a psychiatric disorder, to include memory impairment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2011 and June 2011 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Decision Review Officer in October 2012.

The issues of service connection for headaches and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT
	
The Veteran's obstructive sleep apnea is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

Additionally, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 206. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

The Veteran asserts that he has a disability manifested by sleep disturbances.  He maintains that any such disability is related to his exposure to environmental hazards during the Persian Gulf War.  

The Veteran's service treatment records are negative for a diagnosis of obstructive sleep apnea.  There are no entries concerning complaints of or treatment for fatigue.  A December 2011 sleep study at Community Hospital is the earliest record of a diagnosis of obstructive sleep apnea.

In support of his claim, the Veteran submitted lay statements from his wife and the first sergeant of his unit attesting to the Veteran's symptoms of snoring and trouble breathing while sleeping during active service.  The Veteran's wife and his first sergeant are competent to report factual matters of which they have firsthand knowledge, such as witnessing the Veteran's symptoms of snoring and trouble breathing while sleeping.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, as their statements are not contradicted by evidence in the file, the Board finds that the Veteran exhibited symptoms of snoring and trouble breathing while sleeping during service as alleged.

During the course of the claim, numerous physicians have reviewed the Veteran's case and have discussed whether the Veteran's obstructive sleep apnea is related to his service, but they have provided conflicting opinions.

On VA examination in April 2011, the VA examiner noted that the Veteran suffers from sleep apnea by history.  He stated that the Veteran's sleep apnea probably developed prior to his Gulf War service.  He concluded that the condition was not the result of environmental hazards because the etiology of sleep apnea is well documented and understood.  However, he opined that the Veteran's sleep apnea was at least as likely as not secondary to the Veteran's military service since his symptoms began on active duty.

On VA examination in July 2012, the VA examiner opined that the Veteran's sleep apnea was less likely due to the reported snoring and apnea during service because there were no clinical indications of sleep apnea during the timeframe the Veteran served in the Persian Gulf War, other than the 2011 lay statements.

Finally, on VA examination in March 2013, a VA examiner opined that there was no evidence to support a link between environmental hazards in the Persian Gulf causing sleep apnea.  The examiner noted that there are very specific, well known causes for sleep apnea.  Upon review of the Veteran's service treatment records, the examiner noted that the Veteran's body habitus was his prime risk factor for developing sleep apnea.  He noted that on entrance, the Veteran's weight was greater than 250 pounds and obesity is a major cause of sleep apnea.  

The Board finds that the claim is not substantiated based on exposure to environmental hazards as the medical opinion evidence does not support that theory.  Additionally, as there is a clinical diagnosis of sleep apnea, the claim is not substantiated as an undiagnosed illness under 38 C.F.R. § 3.317.

The question of whether the Veteran's obstructive sleep apnea is related to, or had its onset during, his military service is complex in nature.  The July 2012 opinion disregarded the competent and credible lay statements regarding his in-service symptoms.  Thus, little probative weight is assigned to the July 2012 opinion.  Additionally, while the March 2013 opinion addressed the issue of whether the Veteran's sleep apnea was related to his exposure to environmental hazards while in the Persian Gulf War, it did not directly address whether the Veteran's sleep apnea was otherwise related to service.

In contrast, the April 2011 VA examiner reviewed the claim file and provided a persuasive explanation as to why he believed that it was at least as likely as not that the Veteran's obstructive sleep apnea was related to his service.  Notably, the examiner considered the competent and credible lay statements attesting to the Veteran's symptoms of snoring and apnea during service.  Accordingly, the Board finds that the April 2011 VA opinion is the best evidence for determining whether the Veteran's obstructive sleep apnea is related to his military service. 

Therefore, with reasonable doubt resolved in the Veteran's favor, the Board finds that the Veteran's obstructive sleep apnea is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection is warranted for sleep disturbance, best characterized as obstructive sleep apnea.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Veteran maintains that service connection is warranted for his headaches and psychiatric disorder, to include memory impairment.  

In January 2012, the Veteran's private neurologist noted several possible reasons for the Veteran's memory loss, including family history and untreated obstructive sleep apnea.  On VA examination in April 2013, the VA examiner noted that the Veteran's problems with concentration or memory could be, in some part, related to untreated sleep apnea.  Additionally, the examiner noted that difficulty concentrating is also a symptom of the Veteran's nonservice-connected dysthymia.  As the evidence suggests a possible link between the Veteran's memory impairment and his now service-connected obstructive sleep apnea, further development is necessary.

On VA examination in April 2013, the VA examiner noted that the cause of headaches is endless especially in light of the Veteran's comorbidities.  However, the examiner noted that treatment for sleep apnea would possibly afford the Veteran some relief from his headaches.  As the Veteran is now service connected for obstructive sleep apnea, further development is necessary to determine whether the Veteran's headaches are secondary to his service-connected sleep apnea.

Further, in light of this remand, updated treatment records should be obtained from the Omaha, Nebraska, VA Medical Center (VAMC).

Accordingly, these issues are REMANDED for the following actions:

1. Obtain complete VA treatment records, including from the Omaha VAMC, since February 2013.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with the headaches claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.
	
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are caused by, or aggravated by, his service-connected obstructive sleep apnea.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include all electronic files, must be reviewed by the examiner.
	
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder, to include a memory impairment, is caused by, or aggravated by, his service-connected obstructive sleep apnea.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return he case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


